Wagner, Judge,
delivered the opinion of the court.
The question asked the witnesss Ewing in his examination in chief, and objected to by the defendant, was not strictly legal, though it was perfectly harmless and obviously had no influence in the determination of the case. There was some conflict in the testimony, but it was for the jury to weigh and reconcile it, and give their verdict according to what they believed to be the facts. The last instruction asked by the defendant was properly refused, because there was ño evidence to support it, and the other instructions given on both sides presented the law fairly and correctly.
Judgment affirmed.
The other judges concur.